Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being being anticipated by U.S. Patent Publication No. 2021/0286178 Gollier et al.
1.	Referring to claim 1, Gollier et al. teaches an optical system, comprising: a light combination unit; a first LED panel, located at one side of the light combination unit and configured to emit a first light, (Figure 10 #1002); and a second LED panel, located at another side of the light combination unit and configured to emit a second light, (Figure 10 #1004); wherein, the first LED panel is a monochrome LED panel, (Figure 10 #1002 and Paragraph 0089), and the second LED panel is a double color LED panel, (Figure 10 #1004 and Paragraph 0089); the first LED panel, (Figure 10 #1002), and the second LED panel, (Figure 10 #1004), respectively emit the first light and the second light into the light combination unit, (Figure 10 #1006), and the light combination unit combines and collimates the first light, (Figure 10 #1002), and the second light, (Figure 10 #1004), along one direction.
2. 	Referring to claim 2, Gollier et al. teaches a system of claim 1, wherein the light combination unit has a cuboid structure, (Figure 10 #1006), the first LED panel, (Figure 10 #1002), is located at a first side of the cuboid structure and the second LED panel, (Figure 10 #1004), is located at a second side of the cuboid structure, the first side is vertical to the second side.
3. 	Referring to claim 3, Gollier et al. teaches a system of claim 2, wherein the light combination unit comprises a first triangular prism, (Figure 10 #1006 next to #1002), and a second triangular prism, (Figure 10 #1006 next to #1004), the first triangular prism is assembled with the second triangular prism to form the cuboid structure, (Figure 10 #1006).
4. 	Referring to claim 4, Gollier et al. teaches a system of claim 3, wherein the first LED panel is located at one side of the first triangular prism, (Figure 10 #1006 next to #1002), and the second LED panel is located at one side of the second triangular prism, (Figure 10 #1006 next to #1004).
5. 	Referring to claim 6, Gollier et al. teaches a system of claim 2, wherein the area of the first side of the cuboid structure, (Figure 10 #1006), is larger than that of the first LED panel, (Figure 10 #1002), and the area of the second side of the cuboid structure, (Figure 10 #1006), is larger than that of the second LED panel, (Figure 10 #1004).
6. 	Referring to claim 7, Gollier et al. teaches a system of claim 2, wherein the length of the first side of the cuboid structure, (Figure 10 #1006), is greater than that of the first LED panel, (Figure 10 #1002), and the length of the second side of the cuboid structure, (Figure 10 #1006), is greater than that of the second LED panel, (Figure 10 #1004).

7. 	Referring to claim 9, Gollier et al. teaches a system of claim 1, wherein the color of the second light emit from the second LED panel is selected from two of blue, green, red, orange, yellow, cyan and purple lights, (Figure 10 #1004 and Paragraphs 0070 & 0089).
8. 	Referring to claim 10, Gollier et al. teaches a system of claim 1, wherein the first LED panel comprises a plurality of first LED pixels, (Figure 10 #1002 and Paragraphs 0070 & 0089), and the second LED panel comprises a plurality of second LED pixels, (Figure 10 #1004 and Paragraphs 0070 & 0089), each of the second LED pixels selectively emits the second light with a first color light and a second color light, (Figure 10 #1004 and Paragraphs 0070 & 0089).
9. 	Referring to claim 11, Gollier et al. teaches a system of claim 10, wherein the first LED pixels are arranged in a first array, (Figure 10 #1002 and Paragraphs 0070 & 0089), and the second LED pixels are arranged in a second array, (Figure 10 #1004 and Paragraphs 0070 & 0089).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2021/0286178 Gollier et al. in view of U.S. Patent Publication No. 2021/0294119 Osmanis et al.
10. 	Referring to claim 5, Gollier et al. teaches a system of claim 3, but is silent to wherein the light combination unit comprises a light filtering layer located between the first triangular prism and the second triangular prism, the light combination unit selectively passes and reflects the first light and the second light according to the light filtering layer.
Osmanis et al. teaches a similar device where the light combination unit comprises a light filtering layer located between the first triangular prism and the second triangular prism, the light combination unit selectively passes and reflects the first light and the second light according to the light filtering layer, (Figure 1 #102E & 102F and Paragraphs 0034-0038 & 0082).  
 The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Osmanis et al. with Gollier et al. because the addition of a light filtering layer will aid in redirecting the light outputted from the displays through the first triangular prism and the second triangular prism, optical combiner, to the output surface there by increasing light output and efficiency.
11. 	Referring to claim 8, Gollier et al. teaches a system of claim 2, but is silent and not limited to wherein the lengths of the first side and the second sides are less than 10 mm.
	Osmanis et al. teaches a similar device where the diagonal dimension of the micro-display is less than 10 mm, hence the lengths of the sides of the cuboid structure would also less than 10mm.
	The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Osmanis et al. with Gollier et al. because making devices smaller than the previous generation has been the trend in semiconductors and to create more compact devices that can be used in a larger market share, and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
12.	Claims 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with a system of claim 1, wherein the second LED panel comprises a plurality of second LED pixels, each of the second LED pixels comprising: a substrate; a first bonding layer disposed on the substrate; a first color LED layer disposed on the first bonding layer and emitting a first color light; a second bonding layer disposed on the first color LED layer; and a second color LED layer disposed on the second bonding layer and emitting a second color light.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        12/9/22